MAYER, District Jüdge
(after stating the facts as above). If it be assumed (for it need not now be decided) that the defendant was doing business within the state of 'New York at the times referred to in the complaint (and this is doubtful), nevertheless this case clearly falls within the principle laid down in Simon v. Southern Railway Co., 236 U. S. 115, 35 Sup. Ct. 255, 59 L. Ed. 492.
The recent opinion of Judge Reamed Hand in Smolik v. Philadelphia & Reading Coal & Iron Co., and Tobias v. Same, 222 Fed. 148, related to a case wherein the defendant had designated an agent to accept service as provided in section 16 of the General Corporation Raw of the State of New York (Consol. Laws, c. 23), and in section 432 of the New York Code of Civil Procedure. But in the case at bar the defendant has not designated any such agent. The Simon Case, supra, in my opinion, disposes of the question so decisively that no further discussion is necessary.
Motion granted.